Motion for reargument granted. On reárgument the decision of this court, dated February 14, 1961 (12 A D 2d 961), is amended to read as follows: “ Appeal by defendant from a judgment of the County Court, Suffolk County, rendered January 29, 1960, after a jury trial, convicting him on two counts of receiving stolen goods, as a felony (Penal Law, § 1308, subd, 1, par. a), and sentencing him to serve one and one-half to five years on the first Count, and suspending sentence on the second count. Judgment modified on the facts by suspending execution of the sentence on the first count, As so modified, the judgment is affirmed.” Under all the circumstances, and since the District Attorney does not object, it is our opinion that the cause of justice will be served best by suspending execution of the sentence. Beldoek, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur,